Citation Nr: 1230798	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  00- 04 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a fungal infection of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1979 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating action of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied service connection for both a back disability and a fungal infection of the feet (in pertinent part).  

In September 2002, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  

Pursuant to 38 C.F.R. § 19.9(a)(2), in November 2002 the Board undertook additional development, and private medical records of the Veteran were obtained.  Subsequently, the United States Court of Appeals for the Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake the action necessary for a proper appellate decision).  The United States Court of Appeals for the Federal Circuit, in conjunction with the amended rule codified at 38 C.F.R. § 20.1304, allowed the Board to consider additional evidence without having to remand the case to the agency of original jurisdiction for initial consideration and without having to obtain the appellant's waiver.  See, Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In July 2003, the Board remanded the case for the RO to consider newly-developed evidence, and for additional development to be accomplished.  In an April 2004 supplemental statement of the case, the RO continued the prior denials of service connection for a fungal infection of the feet and a back disability.  

In September 2004, the Board denied service connection for a back disability and remanded the service connection claim for a fungal infection of the feet.  The Veteran subsequently appealed the Board's denial of service connection for a back disability to the United States Court of Appeals for Veterans Claims (Court).  In July 2007, the Court issued a judgment that vacated the Board's September 2004 denial of service connection for a back disability, and remanded the issue for re-adjudication consistent with the Court's July 2007 memorandum decision.  At that point, development pertinent to the issue of service connection claim for a fungal infection of the feet had not been accomplished.  

In April 2008, the Board remanded the issue of service connection for a back disability for further development in accordance with the Court's memorandum decision.  The Board also remanded the issue of service connection for fungal infection of the feet for the development requested in the September 2004 remand.  

In March 2009, the Board issued a decision denying the claims for service connection for a back disability and for a fungal infection of the feet.  The Veteran appealed this decision.  In a May 2011 Order, the Court affirmed the denial of the service connection claim for a back disability and remanded the claim for service connection for fungal infection of the feet.  

In November 2011, the Board remanded this claim for a new VA examination.  The Veteran failed to report to this examination, was notified in the July 2012 supplemental statement of the case, and did not offer any explanation for his failure to report.  The Board finds there has been substantial compliance with the remand and a remand is unnecessary in this case.  See also, Kyhn v. Shinseki, 24 Vet. App. 228, 234-236 (2011) (the burden is on a veteran to rebut the presumption of regularity).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge described the issue on appeal and suggested that any evidence tending to show that pertinent disability had its clinical onset or increased in severity in service would be helpful in establishing the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  


FINDING OF FACT

A fungal infection of the feet did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSION OF LAW

A fungal infection of the feet was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In letters dated in March 2001, December 2003, and May 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The May 2008 letter informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds the duty to notify has been fulfilled.  

The September 2004 and April 2008 remands directed that, for the Veteran's service connection claim for fungal infection of the feet, the RO was to obtain necessary authorization releases from the Veteran and obtain complete treatment records for the Veteran from Dr. Bowes.  Afterwards, if necessary, the RO was to return the claims folder to the VA examiner who conducted the April 2004 examination of the Veteran's feet in order to provide an addendum to that report.  

Documents show the RO verified the Veteran's address in April and May 2008.  The May 2008 VCAA letter contained directions for the Veteran to complete a release of information form.  The Veteran never responded to this letter.  It is clear the RO sent the May 2008 VCAA letter to the correct address because another notice letter sent in September 2008 informed the Veteran about his upcoming September 2008 VA examination for his claim for service connection for a back disability; which he attended.  The Veteran wrote to the Board in September 2011 and did not state he did not receive the authorization and consent form.  Due to the fact that the Veteran has never sent the authorization and consent for release of information, it is unnecessary to send the claims file back to the April 2004 VA examiner since no new records regarding the feet have been associated with the file.  

The Board finds that the duties to assist provisions of the VCAA have been fulfilled with respect to the service connection claim on appeal.  All relevant treatment records adequately identified by the Veteran have been obtained and associated with his claims folder.  As mentioned, he was given VA examination in April 2004 and failed to report to another examination in November 2011.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a 

finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  For competency, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For example, in the Jandreau case, the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, Footnote 4.  

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2011) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, interest or bias, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2011).  

The absence of evidence is not substantive negative evidence.  Buczynski v. Shinseki, 24 Vet. App. 221, 224.  Also, in Fagan v. Shinseki, 573 F. 3d. 1282, 1289, (Fed. Cir. 2009), the Federal Circuit stated that an "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection."  In that case, the examiner indicated that he could not relate the disability to service without resorting to speculation.  Id.  

The Veteran asserts that his fungal infection of the feet is related to his service.  The Veteran asserted in a December 2001 statement that no service treatment records were made of this condition because over the counter medicine was used to treat it.  

Service treatment records are negative for complaints of, treatment for or symptoms of any fungal infection of the feet.  Service treatment records contain the report of many other disabilities.  A June 1978 report of medical examination shows that a clinical evaluation of feet was normal.  A report of medical history from the same month shows under foot trouble, he marked "no."  In July 1982, the Veteran was advised of the chronic nature of his current problem and told it was inappropriate to visit sick call daily.  In November 1979, a service treatment record shows the Veteran complained of a corn on the fifth digit of the right foot, which was observed.  

In March 1999, the Veteran filed a claim for service connection for the back only.  In November 1999, he filed his claim for service connection for a fungal infection of the feet.  In December, a VA primary care records shows that a review of systems found no rash, color change, lumps, dryness, sores, or itching of the skin.  A physical examination of the extremities specifically notes there were no foot lesions and no rashes.  

An April 2002 record from Dr. Gillespie showed the Veteran's skin was without rashes.  

At the September 2002 Board hearing, the Veteran stated he had no problems with his feet before service, and at the time of the hearing he had only a fungus on his feet.  (Transcript, p 10.)  The Veteran said he had athlete's foot in service.  (Transcript, p 22.)  He was treated by Dr. Bowes.  (Transcript, p 10.)  He was given medication for his foot fungus and told to keep the toe areas dry.  Id.  He said in 1981 and 1982 he noticed lesions or bumps that would turn into a "blotch."  Id.  He said he did not go to sick call for this problem because of the "treatment" he was getting from medical personnel.  (Transcript, p 10-11.)  The fungal infection of his feet did not really affect him.  (Transcript, p 11.)  He treated itching and burning with over-the-counter medication.  (Transcript, p 12.)  He did not submit Dr. Bowes' records.  (Transcript, p 23.)  

February and August 2003 VA primary care records showed no findings of abnormal lesions of the skin.  

An April 2004 VA examination report shows that the Veteran stated he had chronic toenail discoloration with deformity and a fungal skin infection.  Physical examination revealed the Veteran had a deformed toenail on the right great toe, a thickened discoloration of the left first toe and some crusting in between the toes.  The Veteran was scheduled to see a podiatrist in his own hometown for further evaluation of this condition within the next month.  

The impression was tinea pedis with fungal nail disease.  The examiner noted that no treatment was shown in service or in the years following separation from service.  The examiner acknowledged that the Veteran told him he had treatment for this condition within the past several years.  The examiner concluded that there was no basis for an opinion as to whether the Veteran's present fungal skin disease and nail disease originated in service "without resorting to sheer speculation."  

The Board finds that the Veteran did not serve in combat.  He is not afforded the combat presumption under 38 U.S.C.A. § 1154(b).  

The Board finds the Veteran is competent to state what happened and what he experienced in service because foot fungus and its symptoms are readily identifiable.  38 C.F.R. § 3.159(a)(2).  Unlike cancer, a person can feel and see the symptoms of tinea pedis.  See, Jandreau, 492 F.3d at 1377, Footnote 4.  

The Board does not find the Veteran to be credible in stating that he has continually experienced a fungal foot infection since service.  The Veteran never mentioned foot problems during the many opportunities to report it at sick call in service.  He admitted he never saw anyone for it in service in December 2001.  It doesn't make any sense that he would not report the foot fungus ever in service if it was a problem.  The service treatment record is replete with many complaints-many before and after the Veteran was told not to abuse sick call in July 1982-and the Board finds it odd that the Veteran would choose to just not report a fungal foot infection.  

Also, the Veteran did not initially file a claim for foot fungus when he filed his other claims.  After he filed in November 1999, he went to a VA primary care appointment where no fungal foot problems were found after an examination of the skin.  February 2003 and August 2003 records were also negative.  In April 2004, a VA examination report showed the Veteran had tinea pedis with fungal nail disease.  

The Board finds the Veteran not credible because the Board finds it implausible the Veteran would fail to report a fungal foot problem to anyone in service.  He was seen on numerous occasions in service for relatively minor problems but never reported a foot fungus.  While the Board recognizes that the lack of contemporaneous medical records alone does not render lay evidence incredible under Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), it is also inconsistent that the Veteran would suffer from this problem since service and then fail to file a claim for it in March 1999 when he filed his back claim and was aware of the compensation program.  The post-service records failed to record any complaints or symptoms, even those records where the skin was specifically examined, for many years after service.  The Veteran's testimony is assigned no weight and the Board does not find convincing evidence of continuity of symptoms since service.    

The Board finds the medical evidence in the file to be competent, credible and assigns it great weight, except for the opinion of the April 2004 examiner who stated that whether the Veteran's current tinea pedis with fungal nail disease had its origin in service could not be determined.  This opinion is assigned no weight in keeping with Fagan, 573 F. 3d. at 1289.  The inability to come to a conclusion provides neither positive nor negative support for service connection.  Id.  The examiner is competent to diagnose tinea pedis and fungal nail disease.  

Considering all of the evidence, the Board finds that service connection is not warranted based on all of the evidence.  As clear preponderance of the evidence is against the Veteran's claim for service connection for a fungal foot infection and the benefit-of-the-doubt rule is not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for a fungal foot infection is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


